Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred from Examiner John R. Hardee to Examiner Matthew Diaz.
Continued Examination Under 37 CFR 1.114
It is noted the Requirement for Restriction/Election mailed 08/09/2022 did not acknowledge the Request for Continued Examination filed 07/19/2022.  Thus, in response: A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission(s) filed on 07/19/2022 and 10/03/2022 have been entered.
This action is responsive to Applicant’s request for continued examination filed 07/19/2022, response to election/restriction and amended claims filed 10/03/2022, and the argument/remarks filed 07/19/2022 and 10/03/2022. 
Claims 1, 2, 4-6, 8-10, 12-14, 16, and 18-21 are currently pending, of which claims 2, 4-6, 8-10, 12-14, 20, and 21 are withdrawn.
Election/Restrictions
Applicant’s election of HCFC-1122 as the minor ingredient of the composition in the reply filed on 10/03/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
The other prior restriction and election requirements, also made without traverse, remain in effect.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims recite the refrigerant/composition further comprises at least one compound, i.e., HCFC-1122 as elected, in a content of 0.5 mass% or less.  For purposes of claim interpretation, HCFC-1122 is well-known in the art as a product/common name for 2-chloro-1,1-difluoroethylene.  
Claims 1, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bivens et al. (US 5,403,504) in view of or as evidenced by Fernandez et al. (US 5,449,845). 
Bivens et al. teach mixtures of R-32 and R-125 which are useful as refrigerants and as power cycle working fluids (abstract).  Preferred compositions comprise about 13-61% R-125 and 39-87% of R-32 (col. 2, lines 40-42).  Example 10 discloses that compositions comprising 40-60% of each of R-32 and R-125 have about the same to possibly higher energy efficiency compared with R-22 (col. 3, lines 21-24).  Note the composition in Table 6 in Example 10 consisting of 52% of R-32 and 48% of R-125; see also the exemplary compositions in Table 7.  Claim 19 is drawn to the use of conventional refrigeration equipment; see also col. 2 lines 32-40.  
Bivens et al. fail to teach HCFC-1122, i.e., 2-chloro-1,1-difluoroethylene, is present. 
However, Fernandez et al. teach processes for the purification of saturated halocarbons comprising reducing the content of unsaturated impurities in saturated fluorohalohydrocarbons (abstract) further indicating representative saturated halocarbons ripe for treatment include pentafluoroethane/R-125 (CHF2CF3, see line 26 among col. 5 lines 11-35) and typical/representative unsaturated impurities therein that may exist include HCFC-1122/2-chloro-1,1-difluoroethylene (CF2=CHCl, see line 51 among col. 5 lines 45-61) where the amount of unsaturated impurity(ies) is generally less than 1% by weight, more usually about 0.5% down to about 0.001% by weight of the saturated compound, or about 5000 ppm down to about 10 ppm (col. 5 line 62 to col. 6 line 6).  In other words, Fernandez et al. teach HCFC-1122 is known in the art as an impurity of pentafluoroethane/R-125 and can be present in a minor amount with R-125 overlapping the claimed range of less than 0.5% by mass. 
Thus, at the time of the effective filing date it would have been obvious to person of the art to use a mixture of R-32 and R-125 with a minor percentage of HCFC-1122 present as a refrigerant, because Bivens et al. teach refrigerant compositions comprising R-125 and R-32 in percentages which overlap those presently recited, and Fernandez et al. teach that R-125 may have HCFC-1122 (2-chloro-1,1-difluoroethylene or CF2=CHCl) present as a minor contaminant at less than 0.5 mass% therein.  
Furthermore, while Bivens et al. fail to disclose the HCFC-1122 minor constituent as being present, the recited amount is so small, 0.5% to vanishingly minute, that a person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are fairly suggested by Bivens et al. and Bivens et al. in view of/as evidenced by Fernandez et al., absent a showing to the contrary.  Applicant has neither suggested nor provided evidence that the HCFC-1122 minor constituent contributes any unexpected properties or that it is anything more than contaminants produced in the preparation of R-32 or R-125. 

Claims 1, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shankland et al. (US 4,978,467) in view of or as evidenced by Fernandez et al. (US 5,449,845).
Shankland et al. teach azeotrope-like compositions of R-125 and R-32 which are useful for heating and cooling applications (abstract).  Suitable compositions comprise about 1-50% of R-125 and about 50-99% of R-32 (col. 2 line 64 to col. 3 line 3, claim 1).  Compositions consisting of about 35-50% of R-125 and about 50-65% of R-32 were found to be azeotrope-line and non-flammable (col. 3 lines 15-19).  Note the compositions in Table I consisting of 56.6% of R-32 and 43.4% of R-125.  Claim 19 is drawn to the use of conventional refrigeration equipment; see also the background section in cols. 1-2. 
Shankland et al. fail to teach HCFC-1122, i.e., 2-chloro-1,1-difluoroethylene, is present. 
However, Fernandez et al. teach processes for the purification of saturated halocarbons comprising reducing the content of unsaturated impurities in saturated fluorohalohydrocarbons (abstract) further indicating representative saturated halocarbons ripe for treatment include pentafluoroethane/R-125 (CHF2CF3, see line 26 among col. 5 lines 11-35) and typical/representative unsaturated impurities therein that may exist include HCFC-1122/2-chloro-1,1-difluoroethylene (CF2=CHCl, see line 51 among col. 5 lines 45-61) where the amount of unsaturated impurity(ies) is generally less than 1% by weight, more usually about 0.5% down to about 0.001% by weight of the saturated compound, or about 5000 ppm down to about 10 ppm (col. 5 line 62 to col. 6 line 6).  In other words, Fernandez et al. teach HCFC-1122 is known in the art as an impurity of pentafluoroethane/R-125 and can be present in a minor amount with R-125 overlapping the claimed range of less than 0.5% by mass. 
Thus, at the time of the effective filing date it would have been obvious to person of the art to use a mixture of R-32 and R-125 with a minor percentage of HCFC-1122 present as a refrigerant, because Shankland et al. teach refrigerant compositions comprising R-125 and R-32 in percentages which overlap those presently recited, and Fernandez et al. teach that R-125 may have HCFC-1122 (2-chloro-1,1-difluoroethylene or CF2=CHCl) present as a minor contaminant at less than 0.5 mass% therein.  
Furthermore, while Shankland et al. fail to disclose the HCFC-1122 minor constituent as being present, the recited amount is so small, 0.5% to vanishingly minute, that a person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are fairly suggested by Shankland et al. and Shankland et al. in view of/as evidenced by Fernandez et al., absent a showing to the contrary.  Applicant has neither suggested nor provided evidence that the HCFC-1122 minor constituent contributes any unexpected properties or that it is anything more than contaminants produced in the preparation of R-32 or R-125. 
Response to Arguments
Applicant’s arguments filed 07/19/2022 and 10/03/2022 with respect to the rejections under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection(s).  The current rejection(s) utilizes a new reference, Fernandez et al. (US 5,449,845), in addition to the prior-cited Bivens et al. (US 5,403,504) and Shankland et al. (US 4,978,467) references under a new ground(s) of rejection which renders obvious the instant claims.  See the 103 rejections, above.
The 132 Declaration of Dr. Itano filed 07/19/2022 is not persuasive of unexpected results for substantially the same reasons of record (see page 3 of the Requirement for Restriction Election filed 08/09/2022), e.g., a minor fraction of HCFC-1122 does not affect the properties of R-32/R-125 mixtures, which is an expected result. 
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: Ohno et al. (US 2007/0191652) is a cited reference of interest that teach the process for production of 1,1,1,2-tetrafluoroethane and/or pentafluoroethane inherently synthesizes 2-chloro-1,1-difluoroethylene, i.e., HCFC-1122, as an unsaturated impurity alongside pentafluoroethane, i.e., R-125.  See the Tables in para. 0038 and 0047 showing both pentafluoroethane (“CF3CHF2”) and HCFC-1122 (“CF2=CHCl”) as synthesized products.  See also claims 1 and 4. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 1, 2022